EXHIBIT 99.16 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. #1600 – 570 Granville Street Vancouver, BCV6C 3P1 Item 2 Date of Material Change September 29, 2011 Item 3 News Release The news release dated September 29, 2011 was disseminated through Marketwire’s Canadian and U.S. timely Disclosure, plus United Kingdom, and filed on SEDAR on September 29, 2011. Item 4 Summary of Material Change The Company reported results from the Brucejack Project, where ongoing drilling continues to demonstrate the continuity of high-grade gold mineralization and visible gold continues to be encountered. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated September 29, 2011. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph Ovsenek, Chief Development Officer & Vice President Phone:604-558-1784 Item 9 Date of Report Dated at Vancouver, BC, this 29th day of September, 2011 1 September 29, 2011 News Release 11-30 Valley of the Kings Drill Results Confirm High-Grade Gold Continuity Vancouver, British Columbia September 29, 2011; TSX:PVG - Pretium Resources Inc. (“Pretivm”) is pleased to report results from the Brucejack Project where ongoing drilling continues to demonstrate the continuity of high-grade gold mineralization, and visible gold continues to be encountered.(See Table 1 for the most recent 23 holes.) Valley of the Kings Zone Selected highlights include: · Hole SU-230 intersected 1.0 meters with uncut grades of7,420 grams of gold and 3,800 grams of silverper tonne (3.3 feet averaging 216.4 ounces gold and 110.8 ounces of silver per ton); · Hole SU-226 intersected 0.5 meters with uncut grades of 1,465 grams of gold and 863 grams of silver per tonne (1.6 feet averaging 42.7 ounces gold and 25.2 ounces silver per ton). The bonanza-grade intercept in hole SU-230 noted above was intersected within a 6.5 meter interval with cut grades of 76.8 grams of gold and 478.5 grams of silver per tonne (uncut grades of 1,349 grams of gold and 740 grams of silver per tonne).This interval is located approximately 40 meters away from the high-grade interval from hole SU-195 with uncut grades of 5,740 grams of gold and 2,750 grams of silver per tonne over 0.5 meters (see news release dated September 12, 2011.)Both holes were drilled on the eastern-most section of the Valley of the Kings Zone, which remains open to the east and down dip. Other Zones Drill results from other zones on the Brucejack property continue to encounter high-grade gold within broader intervals of significant gold values.A highlight is hole SU-215 in the Galena Hill Zone, which intersected 55.0 meters grading 4.7 grams of gold and 47.5 grams of silver per tonne, including 0.5 meters with uncut grades of 462 grams of gold and 311 grams of silver per tonne. To date this season, Pretivm has completed 164 holes totalling 68,000 meters on the Brucejack Project.Assay results for 34 holes are outstanding, of which 29 are for holes drilled in the Valley of the Kings Zone.We will complete another eight exploration holes totalling 4,000 meters, with an additional 2,000 meters of geotechnical and condemnation drilling in support of a feasibility study.Results for the remaining holes will be reported when we receive them.The drill program is expected to conclude by the second week in October, and the update to the mineral resource estimate for Brucejack will be completed in the fourth quarter. 2 Table 1: Selected Brucejack Project Drill Results, September 2011 (SU-208 to SU-230)(1,4) Hole No. Collar Coords. Dip/ Azimuth From (meters) To (meters) Interval (meters) Gold (g/t) Silver (g/t) Capping(2) VALLEY OF THE KINGS ZONE SU-208(3) 6257943N 426282E -45/360 1 Au sample cut incl. uncut SU-210 6258293N 426495E -48/180 SU-213 6257967N 426327E -52/360 SU-214 6257972N 426376E -65/360 SU-216 6257711N 426255E -46/35 uncut SU-219 6257967N 426327E -58/360 incl. incl. incl. SU-220 6258293N 426495E -60/180 SU-223 6257943N 426282E -52/360 SU-224 6257643N 426553E -53/360 incl. SU-225 6258177N 426552E -50/180 SU-226 6257967N 426327E -65/360 1 Au sample cut incl. uncut SU-230 6257880N 426642E -65/360 3 Ausamples cut 3 Hole No. Collar Coords. Dip/ Azimuth From (meters) To (meters) Interval (meters) Gold (g/t) Silver (g/t) Capping(2) incl. uncut incl. uncut incl. uncut GOSSAN HILL ZONE SU-211 6258844N 426600E -62/360 incl. uncut SU-212 6259101N 426496E -69/360 SU-217 6258844N 426600E -45/360 WEST ZONE SU-222 6,258,855N 426590E -50/225 incl. SU-229 6258855N 426449E -50/225 incl. GALENA HILL ZONE SU-215 6258121N 426860E -46/360 1 Au sample cut incl. uncut incl. incl. uncut uncut SU-221 6258121N 426860E -54/360 SU-228 6258121N 426860E -64/360 incl. GOLDEN MARMOT SU-209 6261530N 426065E -50/45 SU-218 6261218N 425868E -50/330 4 Hole No. Collar Coords. Dip/ Azimuth From (meters) To (meters) Interval (meters) Gold (g/t) Silver (g/t) Capping(2) SU-227 6261509N 425535E -50/45 True thickness to be determined. Unless otherwise indicated as uncut, all gold assays over 130 g/t were cut to 130 g/t and all silver assays over 2,100 g/t were cut to 2,100 g/t. Hole ended in mineralization All samples were submitted for preparation and analysis by ALS Chemex at its facilities in Terrace, B.C. All samples were analyzed using multi-digestion with ICP finish. Samples over 100 ppm silver were reanalyzed using four acid digestion with an ore grade AA finish. Samples over 1,000 ppm silver were fire assayed with a gravimetric finish. Samples with over 10 ppm gold were fire assayed with a gravimetric finish. One in 10 samples was blank, one in 20 was a standard sample, and differing one in 20 samples was a field duplicate one-quarter split core assayed at ALS Chemex in Vancouver, B.C. Kenneth C. McNaughton, M.A.Sc., P.Eng., Chief Exploration Officer, Pretium Resources Inc. is the Qualified Person (QP) responsible for the Brucejack Project exploration program. About Pretivm Pretivm is creating value through gold at its advanced-staged exploration projects Brucejack and Snowfield, located in northern British Columbia.Pretivm is advancing the high-grade, underground gold opportunity at Brucejack and the open pit opportunities at both Brucejack and Snowfield. For further information, please contact: RobertQuartermain President and Chief Executive Officer Pretium Resources Inc. 570 Granville Street, Suite 1600 Vancouver, BC V6C 3P1 (604)558-1784 invest@pretivm.com www.pretivm.com (SEDAR filings: Pretium Resources Inc.) Michelle Romero Investor Relations Director Forward Looking Statement This Press Release contains “forward-looking information” within the meaning of applicable Canadian securities legislation. Forward-looking information may include, but is not limited to, information with respect to our plans, costs and timing for future exploration (including updated resource estimates) and development activities, results of future exploration, timing and receipt of approvals, consents and permits under applicable legislation, production and developments in our operations in future periods and adequacy of financial resources.Wherever possible, words such as “plans”, “expects” or “does not expect”, “budget”, “scheduled”, “estimates”, “forecasts”, “anticipate” or “does not anticipate”, “believe”, “intend” and similar expressions or statements that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved, have been used to identify forward-looking information. Statements concerning mineral resource estimates may also be deemed to constitute forward-looking information to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects”, “anticipates”, “plans”, “projects”, “estimates”, “assumes”, “intends”, “strategy”, “goals”, “objectives”, “potential” or variations thereof, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved, or the negative of any of these terms and similar expressions) are not statements of historical fact and may be forward-looking information. Forward-looking information is subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those expressed or implied by the forward-looking information, including, without limitation, those risks identified in Pretivm's final short-form prospectus dated April 4, 2011 filed on SEDAR at www.sedar.com. Forward-looking information is based on the expectations and opinions of Pretivm's management on the date the statements are made. The assumptions used in the preparation of such statements, although considered reasonable at the time of preparation, may prove to be imprecise. We do not assume any obligation to update forward-looking information, whether as a result of new information, future events or otherwise, other than as required by applicable law. For the reasons set forth above, prospective investors should not place undue reliance on forward-looking information. The TSX has neither approved nor disapproved of the information contained herein. 5
